Title: From George Washington to William Fitzhugh, 5 August 1798
From: Washington, George
To: Fitzhugh, William

 

My dear Sir,
Mount Vernon 5th Augt 1798

My present want of a riding horse is great, but if I should be called to the field it will be much greater.
As I am much out of the way of seeing, or hearing of such as would answr my purposes—especially in the latter case—and know that you are a good judge of the parts, and general symmetry of a horse of figure. You would do me a favour if such an one as hits your own taste should fall in your way to buy him for me. the cash to be paid on delivery.
In age, I should not be willing to exceed Seven years—eight at most—younger, but not under four last Spring would be better—For colour, I will not contend, but would prefer a perfect White—a dapple grey—a deep bay—a chestnut—a black—in the order they are mentioned. The Size & strength must be equal to my weight, which without the Saddle may be estimated at 210 lbs. Being long legged, or tall, would be no recommendation; as it adds nothing to strength, but a good deal to the inconvenience in mounting.
Under my circumstances, I cannot limit you in price; but shall add, that I never expected to be Master of a riding horse that would cost more than four hundred dollars.
As I had no idea that Mr David Randolph (being on a journey) would have parted with the horse he thought might have suited me, I took but little notice of him; which I have been sorry for since as he is not within reach now. I asked him however what such a horse would cost, he answered four hundred dollars—that fine horses were scarce & dear. Remember us in affectionate terms to Mrs Fitzhugh & the rest of your family, and believe me to be as I sincerely am—always Yours

Go: Washington

